Supplemental Office Action

Period for Reply
	The last Office Action (mailed 17 March, 2022) contained a typographical error in the period for reply. The correct shortened statutory period for reply should have been set to three months from the mailing date of the communication. This supplemental action correctly sets forth the period for reply.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 C.F.R. § 1.114
	A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 22 December 2021. Claims 1-28 are pending in the instant application. Applicants elected Group I (claims 1-24) and the species HIV antigen for examination on the merits. Claims 1-18 currently read on the elected invention. Because Applicant did not distinctly and specifically point out the purported errors in the restriction requirement, the election was treated as an election without traverse (M.P.E.P. § 818.03(a)). Claims 19-28 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1-18 are currently under examination.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-18 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant. The amended claims are directed toward an immunogenic composition capable of providing a persistent and systemic immune response comprising: a) a first nucleic acid sequence wherein the nucleic acid sequence encodes an antigen; and b) a second nucleic acid sequence encoding one or more antibodies or fragments thereof. The reference to an immunogenic composition comprising a first and second nucleic acid is confusing since this composition is not inherently immunogenic. The nucleic acids would not normally induce an immune response against the antigen or antibody of interest. Expression of these proteins from each of their nucleic acid constructs is required. Amendment of the claim language to reference an immunizing composition comprising each of the respective nucleic acids, wherein said nucleic acids express both the antigen and antibody for a period sufficient to induce a persistent and systemic immune response, would be acceptable.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. Deere
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 U.S.P.Q. 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Amended claims 1-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Weiner et al. (WO 2014/093894 A2) in view of Yan et al. (2011). The amended claims are directed toward an immunogenic composition capable of providing a persistent and systemic immune response comprising: a) a first nucleic acid sequence wherein the nucleic acid sequence encodes an antigen; and b) a second nucleic acid sequence encoding one or more antibodies or fragments thereof. Additional limitations specify the antibody comprises a heavy chain polypeptide, or fragment thereof, and a light chain polypeptide, or fragment thereof (claim 2) or the heavy chain polypeptide, or fragment thereof, is encoded by a third nucleic acid sequence and the light chain polypeptide, or fragment thereof, is encoded by a fourth nucleic acid sequence (claim 3), or wherein the second nucleic acid sequence comprises the third nucleic acid sequence and the fourth nucleic acid sequence (claim 4), or wherein the second nucleic acid sequence further comprises a promoter for expressing the third nucleic acid sequence and the fourth nucleic acid sequence as a single transcript (claim 5). Further limitations specify the heavy chain comprises a variable heavy region and a constant heavy region 1 (claim 9), variable heavy region, a constant heavy region 1, a hinge region, a constant heavy region 2 and a constant heavy region 3 (claim 10), or a light chain polypeptide comprising a variable light region and a constant light region (claim 11). It was further stipulated that the expression construct contains a cytomegalovirus (CMV) promoter (claim 6), protease cleavage site (claims 7 and 8), kozak sequence (claim 12), immunoglobulin (Ig) signal peptide (IgG or IgE) (claims 13 and 14). Finally, additional limitations reference an HIV antigen (claims 15-18).
As previously set forth, Weiner and associates provide DNA antibody constructs that encode one or more antibodies (e.g., anti-HIV VRC01, PG9, 4E10), or fragments thereof. The nucleic acid sequences can encode a heavy chain polypeptide, or fragment thereof, and a light chain polypeptide, or fragment thereof, from the same or different nucleic acids. The heavy chain can comprise a variable heavy region and a constant heavy region 1, variable heavy region, a constant heavy region 1, a hinge region, a constant heavy region 2 and a constant heavy region 3, or a light chain polypeptide comprising a variable light region and a constant light region. This teaching further provides expression constructs containing a cytomegalovirus (CMV) promoter, protease cleavage site, Kozak sequence, and immunoglobulin (Ig) signal peptide (IgG or IgE) (see paragraphs [0009-0015], [0017-0020], [0026], [00134-00150], [00155], and [00157-00170]). Various HIV immunogens are also provided (see paragraphs [0016], [0022], and [00197-00199]). 
In particular the publication discloses methods for producing DNA-encoded monoclonal antibodies (dMAbs) and compositions comprising all of the claimed limitations except for the first nucleic acid encoding an antigen. This teaching provides compositions comprising a recombinant nucleic acid sequence encoding an antibody or fragment thereof, wherein the recombinant nucleic acid sequence is expressed in the subject to generate the synthetic antibody (claim 1). The antibody may comprise a heavy chain polypeptide, or fragment thereof, and a light chain polypeptide, or fragment thereof (claim 2). The heavy chain polypeptide, or fragment thereof, may be encoded by a first nucleic acid sequence and the light chain polypeptide, or fragment thereof, is encoded by a second nucleic acid sequence (claim 3). The recombinant nucleic acid sequence may comprise a first nucleic acid sequence and a second nucleic acid sequence (claim 4). The recombinant nucleic acid sequence further comprises a promoter for expressing the first nucleic acid sequence and the second nucleic acid sequence as a single transcript in the subject (claim 5). A CMV promoter is also contemplated (claim 6).  The recombinant nucleic acid sequence may further comprise a third nucleic acid sequence encoding a protease cleavage site (PCS), wherein the third nucleic acid sequence is located between the first nucleic acid sequence and second nucleic acid sequence (claim 7). The subject’s protease recognizes and cleaves the PCS (claim 8). Claim 9 teaches a recombinant nucleic acid sequence expressed in the subject to generate an antibody polypeptide sequence, wherein the antibody polypeptide sequence comprises the heavy chain polypeptide, or fragment thereof, the protease cleavage site, and the light chain polypeptide, or fragment thereof, wherein the protease produced by the subject recognizes and cleaves the protease cleavage site of the antibody polypeptide sequence thereby generating a cleaved heavy chain polypeptide and a cleaved light chain polypeptide, wherein the synthetic antibody is generated by the cleaved heavy chain polypeptide and the cleaved light chain polypeptide. This teaching further provides a recombinant nucleic acid sequence wherein the heavy chain polypeptide comprises a variable heavy region and a constant heavy region 1 (claim 13). The heavy chain polypeptide may comprise a variable heavy region, a constant heavy region 1, a hinge region, a constant heavy region 2 and a constant heavy region 3 (claim 14). The nucleic acid encoding the light chain polypeptide comprises a variable light region and a constant light region (claim 15). The recombinant nucleic acid further contains a Kozak sequence (claim 16) and immunoglobulin (Ig) signal peptide (claim 17). The Ig signal peptide may comprise an IgE or IgG signal peptide. These limitations correspond to those currently claimed.
This teaching does not describe a composition comprising two nucleic acids, one encoding an antigen and the other an antibody in the same composition.
Yan and colleagues provide a novel engineered HIV-1 clade C synthetic consensus-based envelope DNA vaccine. A consensus Env sequence was generated by analyzing full-length clade C Env early transmitter sequences. Several modifications were performed to increase the expression of the EY3E1-C, including codon/RNA optimization, addition of Kozak sequence and addition of an IgE leader sequence. The V1 and V2 loops were also shortened to approximate early transmitter isolate sequences and the cytoplasmic tail was truncated to prevent envelope recycling (see Fig. 1, p. 7174, and Materials and Methods, p. 7175). Plasmid DNA encoding the Env antigen was administered intramuscularly using electroporation. Robust humoral and cell-mediated immune responses were obtained.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a composition comprising nucleic acids encoding both an antiviral antibody such as VRC01, PG9, or 4E10, using the DNA antibody expression system of Weiner et al. (2014), and an HIV Env immunogen as provided by Yan et al. (2011). Weiner clearly states that DNA-encoded monoclonal antibodies (dMAbs) can be combined with normal vaccine immunogens in the form of a DNA vaccine or recombinant immunogen (see paragraph [00283]). In particular Weiner and colleagues noted (p. 53) that “This method of treatment can be alone, or it can be combined with normal vaccinations with an antigen, which would then cause the subject to generate a host immune response against the target. A combination vaccine would provide the benefit of a two-phase immune response against the intended target: 1) a first rapid response as provided by the nucleotide sequences encoding synthetic antibodies, and functional fragments thereof, and 2) a second host immune response triggered by a traditional vaccine (which can include a DNA vaccine or synthetic immunogen), which would have a lag period until the host can mount its own immune response against the target.” One of ordinary skill in the art would have also been motivated to prepare a combination vaccine because it would provide the advantage of providing a first rapid response wherein a neutralizing antibody is generated while allowing time for the host immune response to mount both humoral and cell-mediated immune responses against the target immunogen.

Response to Arguments
	Applicants note that when making a determination of obviousness "secondary considerations" which include evidence of commercial success, long-felt but unsolved needs, failure of others, and unexpected results need to be considered. Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. Rebuttal evidence may also include evidence that the claimed invention yields unexpectedly improved properties or properties not present in the prior art. See M.P.E.P. § 2145. Additionally, M.P.E.P. § 2143.01 provides: "The mere fact that references can be combined or modified does not render the resultant combination obvious unless the prior art also suggests the desirability of the combination." In re Mills, 916 F.2d 680, 16 USPQ2d 1430 (Fed. Cir. 1990).
	It was further argued that simply pointing to the presence of all claim elements in the prior art is not a complete statement of a rejection for obviousness. In accordance with M.P.E.P. § 2143 A(3), a rejection based on the rationale that the claimed invention is a combination of prior art elements is improper if it does not include a finding that results flowing from the combination would have been predictable to a person of ordinary skill in the art. M.P.E.P. § 2143 A(3). If results from the invention would not have been predictable, an obviousness rejection using the combination of prior art elements rationale is improper.
	Applicants assert the present invention is based in part on the unexpected finding that the combination of nucleic acids encoding an antibody and nucleic acids encoding an antigen induces persistent and systemic antibodies. These surprising results could not have been predicted based on the cited references. Combinations of traditional vaccinations and antibody delivery poses the problem that the antibodies can neutralize many traditional vaccines. However, using the combination of nucleic acids encoding an antibody and nucleic acids encoding an antigen, this problem of neutralization is avoided. It was further asserted that the claimed compositions unexpectedly avoided reciprocal interference, which can be problematic when employing combinations of vaccines and antibody delivery (see Ex. 1 and Figs. 4 and 6).
	Applicants’ arguments have been carefully considered but are not deemed to be persuasive. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 U.S.P.Q. 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 U.S.P.Q.2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”).
	Moroever, Weiner and colleagues clearly state (see ¶[00283]) that “This method of treatment can be alone, or it can be combined with normal vaccinations with an antigen, which would then cause the subject to generate a host immune response against the target. A combination vaccine would provide the benefit of a two phase immune response against the intended target: 1) a first rapid response as provided by the nucleotide sequences encoding synthetic antibodies, and functional fragments thereof, and 2) a second host immune response triggered by a traditional vaccine (which can include a DNA vaccine or synthetic immunogen), which would have a lag period until the host can mount its own immune response against the target.” Thus, the prior art clearly suggests combining nucleic acids encoding synthetic antibodies and antigens. Providing a first nucleic acid encoding an antibody would enable the host to prevent infection until the host develops an immune response against the immunogen of choice.

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Thursday from 10:30 AM to 9:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
19 June, 2022